Citation Nr: 0519715	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  94-15 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney At 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1992 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in July 1993 and at a Board videoconference hearing in May 
2000.

In a December 2003 decision, the Board reopened the veteran's 
service connection for psychiatric disability claim, but 
denied the claim on the merits.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In an 
October 2004 Order, the Court granted a Joint Motion of the 
parties and vacated the Board's December 2003 decision.  The 
Court remanded the matter to the Board for further action 
consistent with the October 2004 Joint Motion.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In June 2005, additional medical evidence was received from 
the veteran's representative with a waiver of preliminary RO 
review of the new evidence.  However, the case must 
nevertheless be returned to the RO to comply with the Court's 
directives as set forth in the Joint Motion granted by the 
Court. 

Specifically, in its October 2004 Order, the Court directed 
that this matter be remanded to address the PTSD claim as a 
claim based on an allegation of a personal assault.  The 
Board notes that service connection claims for PTSD based on 
an alleged personal assault require special procedures for 
evidentiary development.  See Patton v. West, 12 Vet. App. 
272, 277 (1999).  The Court also directed VA to assist the 
veteran in attempting to locate an individual who served with 
the veteran, and to assist the veteran in locating certain 
medical records not associated with the veteran's claims 
file.  It also appears from the Joint Motion that another 
search for verification of the claimed "CID" investigation 
of the veteran in the year 1969 is necessary in view of the 
fact that the Joint Motion appears to indicate that the prior 
search was limited to the year 1968.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
ask him to provide additional identifying 
information to allow the RO to attempt to 
locate SSGT J. Cabral.  Specifically, the 
veteran should be asked to furnish the 
first name and (if known) middle initial 
since VA records appear to list a number 
of individuals with the same last name 
and first name beginning with "J."  The 
RO should also furnish the veteran 
appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) (2004) in cases 
alleging PTSD due to personal assault.

2.  The RO should contact the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) and request 
verification of the claimed "CID" 
investigation of the veteran in the year 
1969 while he was stationed in Thailand.  

3.  The RO should attempt to obtain 
records from Dr. Williams of Kaiser 
Hospital.  The RO's efforts in this 
regard should be documented in the claims 
file.

4.  If the veteran furnishes sufficient 
information regarding the first name of 
SSGT J. Cabral to allow for a search of 
VA records, then the RO should take 
appropriate action to try to locate the 
individual through VA records.  If the 
individual is located, the RO should 
undertake appropriate procedures (in 
legal compliance with any privacy 
concerns) to contact the individual and 
inform him that the veteran is seeking to 
locate him and ask if he objects to the 
release of his address to the veteran.  
If there is no objection, the address of 
the individual could then be furnished to 
the veteran and VA could assist the 
veteran as appropriate to obtain any 
supporting evidence from the individual.

5.  After allowing for an appropriate 
amount of time for the veteran to respond 
to the above requests, the RO should 
arrange for the claims file to be 
reviewed (in accordance with 38 C.F.R. 
§ 3.304(f)(3) (2004)) by an appropriate 
mental heath professional for an opinion 
as to whether there is evidence of 
behavioral changes indicating that the 
claimed personal assault occurred.

6.  The RO should then review expanded 
record (to include all evidence received 
since the most recent supplemental 
statement of the case) and make a 
specific written determination with 
respect to whether the veteran was 
exposed to a stressor in service, and, if 
so, the nature of the specific stressor 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

7.  Thereafter, if and only if any 
claimed in-service stressor is verified 
or otherwise adequately corroborated by 
the evidence, the veteran should be 
afforded a VA psychiatric examination.  
The claims file and a list of the 
stressor(s) found by the RO to be 
corroborated by the evidence must be 
provided to the examiner for review.  All 
findings should be reported in detail.  
Any further indicated special studies, 
including any appropriate psychological 
tests, should be conducted.  The examiner 
should review the results of any testing 
prior to completion of the reports.  The 
examiner should clearly indicate whether 
the veteran has PTSD and, if so, whether 
the in-service stressor(s) found to be 
established by the RO are sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  If PTSD is diagnosed, the 
examiner must identify the stressor(s) 
supporting the diagnosis.  

8.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the record and determine if 
service connection is warranted for an 
acquired psychiatric disability, to 
include PTSD.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




